
	
		II
		111th CONGRESS
		1st Session
		S. 302
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2009
			Mr. Cornyn (for himself
			 and Mrs. Hutchison) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To authorize the International Boundary and Water
		  Commission to reimburse State and local governments for expenses incurred by
		  such governments in designing, constructing, and rehabilitating the Lower Rio
		  Grande Valley Flood Control Project.
	
	
		1.Permitted reimbursements
			 related to the Lower Rio Grande Valley Flood Control ProjectThe International Boundary and Water
			 Commission is authorized to reimburse State and local governments for expenses
			 incurred by such governments in designing, constructing, and rehabilitating the
			 IBWC's Lower Rio Grande Valley Flood Control Project.
		
